Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 28 March 2022 has been entered.
As filed on 28 March 2022, claims have been further amended in the examiner’s amendment. 
 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given via email dated 15 June 2022 by Applicant’s Attorney Bryan Kirkpatrick.

The application has been amended as follows: 
Claims: 
 (Currently Amended)	A method of manufacturing a stacked core, the method comprising:
forming a first pilot hole in a metal plate by a first punch;
inserting a first pilot pin into the first pilot hole in order to align the metal plate with a second punch;
forming a worked portion of the metal plate by the second punch, after inserting the first pilot pin into the first pilot hole, wherein the worked portion is moved downwardly away from a plane of the metal plate while the first pilot pin is at least partially located in the first pilot hole;
press-fitting the worked portion of the metal plate by pressing the worked portion upwardly toward the plane of the metal plate, thereby generating a displacement of the first pilot hole along the plane of the metal plate after the first pilot pin is inserted into the first pilot hole;
forming a second pilot hole in the metal plate by a third punch, after press-fitting the worked portion of the metal plate; 
inserting a second pilot pin into the second pilot hole in order to align the metal plate with a fourth punch; and
forming a blanked member by blanking the metal plate by the fourth punch, after inserting the second pilot pin into the second pilot hole, wherein the blanked member includes the worked portion, and wherein the blanked member is formed while the second pilot pin is at least partially located in the second pilot hole.

2.	(Currently Amended) The method according to claim 1, wherein the second pilot hole formed by the third punch is located at a position in the metal plate that coincides with the first pilot hole, wherein a diameter of the second pilot hole is larger than a diameter of the first pilot hole
	
3.	(Currently Amended) The method according to claim 1, further comprising:
forming a slot-corresponding hole in the metal plate by blanking a second region of the metal plate by a fifth punch, the second region corresponding to a slot of a stacked stator core, after forming the first pilot hole and before forming the worked portion by the second punch; 
inserting a third pilot pin into the second pilot hole, before the second pilot pin is inserted into the second pilot hole; [[and]]
forming a center-corresponding hole in the metal plate by blanking a third region in the metal plate by a sixth punch, the third region corresponding to a center hole positioned at a center of [[a]] the stacked stator core and in which a rotor is disposed, while the third pilot pin is at least partially located in the second pilot hole, after forming the second pilot hole and before forming the blanked member; and
removing the third pilot pin from the second pilot hole.

4.	(Previously Presented) The method according to claim 3, further comprising:
forming a through hole in the metal plate by a seventh punch, before forming the worked portion by the second punch;
blanking a blanked rotor member for a stacked rotor core from the metal plate by an eighth punch through a die held by a rotatable die holder, after forming the through hole and before forming the worked portion by the second punch, wherein the rotatable die holder is adapted to rotate the blanked rotor member relative to the metal plate; 
inserting a fourth pilot pin into the through hole; and 
stacking the blanked rotor member on another blanked rotor member previously blanked from the metal plate, while the fourth pilot pin is at least partially located in the through hole and is at least partially located in an engagement hole in the rotatable die holder to restrain the rotatable die holder from rotating relative to the metal plate.

5.	(Original) The method according to claim 1, wherein the blanked member is formed in each of multiple lines shifted in pitch in a width direction of the metal plate.

6.	(Withdrawn – Currently Amended)	An apparatus for manufacturing the stacked core according to the method of claim 1, the apparatus comprising:
a feeder configured to feed the metal plate;
the first to fourth punches;
the first and second pilot pins;
a driver comprising a driving mechanism configured to drive the first to fourth punches and the first and second pilot pins based on instruction signals from a controller; and
[[a]] the controller communicably connected to the feeder and the driver, wherein the controller is configured to:
control the feeder to sequentially feed the metal plate,
control the driver to form the first pilot hole in the metal plate by the first punch,
control the driver to insert the first pilot pin into the first pilot hole,
control the driver to form the worked portion of the metal plate by the second punch, while the first pilot pin is at least partially located in the first pilot hole,
control the driver to form the second pilot hole in the metal plate by the third punch, after the worked portion of the metal plate is press-fitted into the metal plate, 
control the driver to insert the second pilot pin into the second pilot hole, and
control the driver to form the blanked member by blanking the metal plate by the fourth punch, while the second pilot pin is at least partially located in the second pilot hole.

7.	(Withdrawn)	The apparatus according to claim 6, wherein the second pilot hole is formed by the third punch at a position in the metal plate that coincides with the first pilot hole, wherein the second pilot hole has a diameter that is greater than a diameter of the first pilot hole, and wherein the third punch is located downstream the first pilot pin in a feeding direction of the feeder.

8.	(Withdrawn – Currently Amended)	The apparatus according to claim 6, further comprising:
a third pilot pin; and
fifth and sixth punches,
wherein the controller 
control the driver to form a slot-corresponding hole in the metal plate by blanking a second region in the metal plate that corresponds to a slot of a stacked stator core by the fifth punch, after forming the first pilot hole and before forming the worked portion by the second punch, 
control the driver to insert the third pilot pin into the second pilot hole, before the second pilot pin is inserted into the second pilot hole, [[and]]
control the driver to form a center-corresponding hole in the metal plate by blanking a third region in the metal plate by the sixth punch, the third region corresponding to a center hole positioned at a center of [[a]] the stacked stator core and in which a rotor is disposed, while the third pilot pin is at least partially located in the second pilot hole, after forming the second pilot hole and before forming the blanked member; and
control the driver to remove the third pilot pin from the second pilot hole.

9.	(Withdrawn – Currently Amended)	The apparatus according to claim 8, further comprising
seventh and eighth punches;
a fourth pilot pin; and
a rotatable die holder having an engagement hole configured to be engaged with the fourth pilot pin,
wherein the controller 
control the driver to form a through hole in the metal plate by the seventh punch before working the predetermined portion by the second punch, 
control the driver to insert the fourth pilot pin into the through hole, and
control the driver to blank a blanked rotor member for a stacked rotor core from the metal plate by [[an]] the eighth punch through a die held by the rotatable die holder so that the blanked rotor member is stacked on another blanked rotor member already blanked from the metal plate, while the fourth pilot pin is at least partially located in the through hole and is at least partially located in the engagement hole to restrain the rotatable die holder from rotating, after forming the through hole and before forming the worked portion by the second punch.

10.	(Withdrawn)	The apparatus according to claim 6, wherein the blanked member is formed in each of multiple lines shifted in pitch in a width direction of the metal plate.

11-15.	(Previously Cancelled)

16.	(Previously Presented) The method according to claim 1, 
wherein the worked portion is formed to be at least partially separated from a main portion of the metal plate, wherein the main portion extends along the plane of the metal plate, and 
wherein press-fitting the worked portion includes pressing the worked portion into the main portion of the metal plate, so as to flatten the worked portion to substantially extend along the plane of the metal plate.

17.	(Previously Presented) The method according to claim 1, wherein the second pilot hole is formed such that the metal plate includes both the second pilot hole and the first pilot hole that has been displaced.

18.	(Previously Presented) The method according to claim 1, further comprising: 
moving the metal plate in a feeding direction, wherein the second punch is positioned downstream of the first punch, the third punch is positioned downstream of the second punch and the fourth punch is positioned downstream of the third punch, in the feeding direction,
wherein the first pilot pin at least partially located in the first pilot hole restricts a movement of the metal plate in the feeding direction of the metal plate when forming the worked portion, and
wherein the second pilot pin at least partially located in the second pilot hole restricts the movement of the metal plate in the feeding direction when forming the blanked member.

19. 	(Currently Amended) A method of manufacturing a stacked core, the method comprising:
forming a first pilot hole in a metal plate;
inserting a first pilot pin into the first pilot hole;
while the first pilot pin is at least partially located in the first pilot hole, forming a worked portion in the metal plate by at least partially separating the worked portion from a main portion of the metal plate, wherein the worked portion is moved in a perpendicular direction relative to a plane of the metal plate;
press-fitting the worked portion into the main portion of the metal plate, in the perpendicular direction, to substantially flatten the worked portion in substantial alignment with the plane of the metal plate, thereby displacing the first pilot hole along the plane of the metal plate after the first pilot pin is inserted into the first pilot hole;
forming a second pilot hole in the metal plate that includes the first pilot hole that has been displaced, after press-fitting the worked portion of the metal plate; 
inserting a second pilot pin into the second pilot hole; and
while the second pilot pin is at least partially located in the second pilot hole, blanking the metal plate around the worked portion to form a blanked member that includes the worked portion that has been substantially flattened.
	
20.	(Previously Presented) The method according to claim 19, wherein the worked portion is formed by lancing the metal plate by partially separating the worked portion from the main portion of the metal plate so as to incline the worked portion relative to the plane of the metal plate.

21.	(Previously Presented) The method according to claim 19, wherein the worked portion is formed by blanking the metal plate so as to offset the worked portion from the plane of the metal plate.

22.	(Currently Amended) The method according to claim 19, wherein the second pilot hole is formed at a position in the metal plate that coincides with the first pilot hole, and wherein a diameter of the second pilot hole is larger than a diameter of the first pilot hole

23.	(Currently Amended) The method according to claim 19, further comprising:
after forming the first pilot hole and before forming the worked portion, forming a slot-corresponding hole in the metal plate by blanking a region of the metal plate that corresponds to a slot of a stacked stator core; 
inserting a third pilot pin into the second pilot hole, before the second pilot pin is inserted into the second pilot hole; [[and]]
after forming the second pilot hole and before forming the blanked member, forming a center-corresponding hole in the metal plate by blanking a region in the metal plate that corresponds to a center hole of [[a]] the stacked stator core to receive a rotor, while the third pilot pin is at least partially located in the second pilot hole; and
removing the third pilot pin from the second pilot hole.

24.	(Previously Presented) The method according to claim 23, further comprising:
forming a through hole in the metal plate before forming the worked portion;
after forming the through hole and before forming the worked portion, blanking a blanked rotor member from the metal plate, through a die, the blanked rotor member to be stacked in a stacked rotor core, wherein the die is held by a rotatable die holder that is adapted to rotate the blanked rotor member relative to the metal plate; 
inserting a fourth pilot pin into the through hole; and
stacking the blanked rotor member on another blanked rotor member having beenand additionally at least partially located in an engagement hole of the rotatable die holder to rotationally fix the rotatable die holder relative to the metal plate.

25.	(Previously Presented) The method according to claim 19, wherein the blanked member is formed in each of multiple lines shifted in pitch in a width direction of the metal plate.


Reasons for Allowance
Claims 1-10 and 16-25 are allowed. 
The following is an examiner’s statement of reasons for allowance: 
Applicant’s arguments starting on Page 12 of the response filed on 28 March 2022 reviewed carefully and the amendments of the claims 1-10 and 16-25 filed on 28 March 2022 along with the examiner’s amendment would overcome the claim objections and the claim rejections based on 35 USC §112 and 35 USC §103.

Regarding claims 1 and 19, the prior art taken singularly or in combination fails to anticipate or fairly suggest the limitation of the independent claims 1 and 19, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper. The prior art does not disclose or suggest, in combination with all other claim limitations and the allowable feature being:
method of manufacturing a stacked core, the method comprising: forming a worked portion of the metal plate by the second punch, after inserting the first pilot pin into the first pilot hole, wherein the worked portion is moved downwardly away from a plane of the metal plate while the first pilot pin is at least partially located in the first pilot hole;
press-fitting the worked portion of the metal plate by pressing the worked portion upwardly toward the plane of the metal plate, thereby generating a displacement of the first pilot hole along the plane of the metal plate after the first pilot pin is inserted into the first pilot hole; forming a blanked member by blanking the metal plate by the fourth punch, after inserting the second pilot pin into the second pilot hole, and wherein the blanked member is formed while the second pilot pin is at least partially located in the second pilot hole.

Prior art of record Tadashi (JP 2016226109) teaches a rotary electric machine laminated core forming method by punching strip shaped plate. However, Tadashi fails to teach forming a worked portion of the metal plate by the second punch wherein the worked portion is moved downwardly away from a plane of the metal plate while the first pilot pin is at least partially located in the first pilot hole or press-fitting the worked portion of the metal plate after the first pilot pin is inserted into the first pilot hole.

Prior art of record Arima (US 20150325366) teaches a method of manufacturing a laminated iron core by a selectively-actuated punching process. Prior art of record Matsubara (US 20110232076) teaches a laminated core punching apparatus including a stator punching press and a molding die. However, Arima or Matsubara does not teach forming a worked portion of the metal plate after inserting the first pilot pin into the first pilot hole or press-fitting the worked portion of the metal plate by pressing the worked portion upwardly toward the plane of the metal plate, thereby generating a displacement of the first pilot hole along the plane of the metal plate after the first pilot pin is inserted into the first pilot hole.

Therefore, claims 1 and 19 are allowed and claims 2-10, 16-18 are allowed as they inherit all the limitations of claim 1, and claims 20-25 are allowed as they inherit all the limitations of claim 19. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Election/Restrictions
Claim 1 is directed to an allowable method of manufacturing a stacked core. Pursuant to the procedures set forth in MPEP § 821.04(b), claims 6-10, directed to an apparatus of manufacturing a stacked core, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.  
Because a claimed invention previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the restriction requirement as set forth in the Office action mailed on 05 May 2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE K ABRAHAM whose telephone number is (571)270-1087. The examiner can normally be reached Monday-Friday 8:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER VO can be reached on (571) 272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOSE K ABRAHAM/Examiner, Art Unit 3729                                                                                                                                                                                                        
/PETER DUNGBA VO/Supervisory Patent Examiner of Art Unit 3729